Citation Nr: 0301748	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  00-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from December 
1941 to May 1942, from May 1942 to January 1943, and from 
February 1945 to February 1946.  He was held as a prisoner of 
war by the Japanese government from May 1942 to January 1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

In April 2001, the Board determined that new and material 
evidence had been submitted to reopen the claim.  The case 
was remanded to the RO for it to consider the claim in 
accordance with the provisions of the Veterans Claims 
Assistance Act of 2000 (herein "VCAA").  The RO notified 
the appellant of the VCAA requirements in an April 2001 
letter.  Additional information was requested from the 
appellant in January 2002.  The September 2002 rating 
decision and supplemental statement of the case show that the 
RO considered the claim under the provisions of VCAA.  Since 
the development requested by the Board has been completed, 
the Board proceeds with its review of the case.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.  

2.  The immediate cause of the veteran's death, according to 
the death certificate was respiratory failure secondary to 
aspiration, secondary to massive hemoptysis with secondary 
bronchiectasis, bases.  

3.  At the time of the veteran's death, service connection 
had not been established for any disability.

4.  The disorders that resulted in the veteran's death, to 
include respiratory failure, massive hemoptysis, and 
bronchiectasis had their onset long after service and are 
unrelated to service or any incident thereof.

5.  No competent evidence has been submitted that would tend 
to support the appellant's allegations that the cause of the 
veteran's death was related to his active military service.  


CONCLUSIONS OF LAW

1.  Respiratory failure, massive hemoptysis, and 
bronchiectasis were not incurred in or aggravated by active 
service, and bronchiectasis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113  
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

2.  A service connected disability did not cause death or 
contribute substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA became law on November 9, 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002).  Further, 
implementing regulations have been published.  38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA. See 66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  The RO provided the appellant with the 
pertinent evidentiary development, which was subsequently 
codified by VCAA and implementing regulations.  In addition 
to performing the pertinent development required under VCAA, 
the RO notified the appellant of her right to submit 
evidence.  Thus, the Board finds VA has completed its duties 
under VCAA and implementing regulations.  Further, VA has 
completed the development of this case under all applicable 
law, regulations and VA procedural guidance.  See also 38 
C.F.R. § 3.103 (2002).  Therefore, it would not abridge the 
appellant's rights under VCAA and implementing regulations 
for the Board to proceed to review the appeal.  

Specifically, the appellant's application is complete.  The 
rating decision, statement of the case, and supplemental 
statement of the case, as well as letters from the RO dated 
in October 1999, April 2001, and January 2002, and the 
discussion during the November 1999 RO hearing notified the 
appellant of the evidence necessary to substantiate the 
claim, the evidence which had been received, and the evidence 
to be provided by the claimant.  Cf. Quartuccio v. Principi, 
16 Vet. App. 183, 187, 188 (2002).  

VA has made reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim for 
benefits.  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the appellant adequately 
identified and authorized VA to obtain.  All relevant Federal 
records have been obtained.  The available service medical 
records are in the claims folder.  

The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  She has not asserted that the case requires 
further development or action under VCAA or its implementing 
regulations.  

Criteria  A veteran's death will be considered service 
connected where a service-connected disability was either the 
principal or a contributory cause of death.  38 C.F.R. § 
3.312(a (2002).  A service-connected disability is the 
principal cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (2002).  To be a 
contributory cause of death, the disability must have 
"contributed substantially or materially" to death, 
"combined to cause death," or "aided or lent assistance to 
the production of death."  38 C.F.R. § 3.312(c) (2002).   
38 U.S.C.A. § 1310 (West 1991).  

A service-connected disability is one which was incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 101(16), 
1110 (West 1991 & Supp. 2002).  Analysis of this provision 
discloses that there are three essential elements which must 
be met to establish entitlement.  There must be current 
disability; there must be disease or injury during service, 
and there must be a nexus or connection relating the current 
disability to the disease or injury during service.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b) (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Bronchiectasis may be presumed to have been incurred during 
active military service if it is manifest to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).  

Background  According to the death certificate, the veteran 
died in January 1992.  The immediate cause of the veteran's 
death, was respiratory failure secondary to aspiration, 
secondary to massive hemoptysis with secondary 
bronchiectasis, bases.  

Service connection was not in effect for any disability at 
the time of the veteran's death and service connection has 
not been established for any disability since then.  

The service medical records include a report which shows that 
the veteran was hospitalized in late April and early May 
1943, when malaria was diagnosed and treated.  He was 
released in fair condition.  

In an affidavit for Philippine Army personnel, dated in 
December 1945, the veteran did not report any wounds or 
illnesses during service.  

The earliest medical evidence of record is a note from B. Q. 
Cardozo, M.D., dated in January 1979, in which the physician 
reported treating the veteran for tuberculosis in 1956.  

In July and August 1989, the veteran was treated at the 
Veterans Memorial Hospital.  He was found to have nutritional 
anemia, minimal active pulmonary tuberculosis, gastritis, 
prostatism, atherosclerotic heart disease, and residuals of 
an old transverse anterior wall myocardial infarction.  

Analysis  The appellant asserts that disabilities incurred 
while the veteran was a prisoner of war contributed to bring 
about his death.  Her claim is not evidence because she does 
not have the medical training or experience to provide 
competent evidence on questions of etiology, such as the 
cause of the veteran's death.  38 C.F.R. § 3.159(a)(1),(2) 
(2002).  As the appellant was told at her November 1999 
hearing and in the April 2001 letter, service connection 
requires competent evidence from trained medical 
professionals.  The speculation of a lay witness as to a 
medical question is not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In this case, bronchiectasis brought about the veteran's 
death.  This disability may be presumed to have been incurred 
in service if manifested to a degree of 10 percent or more 
within the year after service.  The veteran completed his 
active service in February 1946 and there is no competent 
evidence of bronchiectasis during the veteran's active 
service or during the year after he completed his active 
service.  

The Board notes the pulmonary tuberculosis and has considered 
the possibility that it played a role with the fatal 
bronchiectasis.  Tuberculosis may be presumed to have been 
incurred in service if manifested to a degree of 10 percent 
or more within three years after service.  38 U.S.C.A. 
§ 1112(a)(3) (West 1991); 38 C.F.R. § 3.307 (2002).  Here, 
again, there is no competent evidence of tuberculosis during 
the veteran's active service or during the three years after 
he completed his active service.  

As noted above, the service medical records include a report 
of malaria, but there is no competent evidence that the 
veteran still had malaria or any of its residuals when he 
died.  There is no competent evidence that malaria or its 
residuals contributed to his death.  

The appellant asserts that the veteran was a prisoner of war 
and that residuals of that experience contributed to his 
demise.  If a veteran is: (1) A former prisoner of war and; 
(2) as such was interned or detained for not less than 30 
days, the following diseases shall be service-connected if 
manifest to a degree of 10 percent or more at any time after 
discharge or release from active military, naval, or air 
service even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 
Sec. 3.307 are also satisfied:  
Avitaminosis.
Beriberi (including beriberi heart disease).
Chronic dysentery.
Helminthiasis.
Malnutrition (including optic atrophy associated 
with malnutrition).
Pellagra.
Any other nutritional deficiency.
Psychosis.
Any of the anxiety states.
Dysthymic disorder (or depressive neurosis).
Organic residuals of frostbite, if it is determined 
that the veteran was
interned in climatic conditions consistent 
with the occurrence of frostbite.
Post-traumatic osteoarthritis.
Irritable bowel syndrome.
Peptic ulcer disease.
Peripheral neuropathy except where directly related 
to infectious 
causes.
Note: For purposes of this section, the term 
beriberi heart disease 
includes ischemic heart disease in a former 
prisoner of war who had experienced localized 
edema during captivity.

38 U.S.C.A. § 1112(b) (West 1991); 38 C.F.R. § 3.309(c) 
(2002).  

The veteran had nutritional anemia and arteriosclerotic heart 
disease at the time of his 1989 hospitalization.  However, 
there is no competent evidence that either of these 
conditions caused or contributed to cause his death in 1992.  
Without competent medical evidence, it would be speculation 
to assume that these disabilities in any way participated in 
bring about the veteran's death.  

The Board has carefully considered the veteran's faithful 
service under the harsh conditions of his service, to include 
his internment as a prisoner of war.  However, there is 
simply no sufficient evidentiary basis to conclude that a 
disability incurred or aggravated in service caused or 
contributed to cause his death.  Consequently, the Board must 
deny the claim.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  


		
	GARY L. GICK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


